Citation Nr: 1705208	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right  knee (right knee disability).

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee (left knee disability).

(The issues of entitlement to service connection for end stage renal disease and hypertension will be addressed in a separate decision under the same docket number). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2007 rating decision denied ratings in excess of 10 percent for the right and left knee disabilities, and the March 2008 rating decision denied the claim of entitlement to service connection for a low back disability.  

In July 2012 and June 2016, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

In October 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Turning first to the claim of entitlement to service connection for a low back disability, the Veteran testified that he hurt his back while performing manual labor aboard the U.S.S. Grand Canyon in approximately September 1974 and was subsequently treated at Naval Station Mayport.  The Veteran's service treatment records do not reflect that he received treatment at Naval Station Mayport for a back condition in September 1974, however, an attempt to obtain records directly from Naval Station Mayport has not been undertaken.  Such should be accomplished on remand.  If any records are obtained showing treatment for a low back condition, an examination should be scheduled to provide an opinion as to whether the Veteran's current low back condition is related to service.

Addressing the claims for increased ratings for the right and left knee disabilities, the Veteran was last afforded a VA examination for these disabilities January 2015.  The examiner noted no instability at that time.  The Veteran testified that he
underwent left knee surgery in June 2016 and now experiences increased instability.  Given that the Veteran has reported additional symptoms and undergone knee surgery since the prior VA examination, the Board finds that a new VA examination should be scheduled.

Additionally, updated VA and private treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran also testified that he experiences pain in his hands.  Although his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a), the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for a hand condition.  See 38 C.F.R. § 3.155 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his back and knees, to include Sutter Health.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran notified of such.

3. Request treatment records from Naval Station Mayport, to include Naval Hospital Jacksonville, and its Mayport Branch Health Clinic.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran notified of such.

4. Schedule the Veteran for a lumbar spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and a review of the record, the examiner should identify each low back condition present during the course of the claim.  If none are present at the time of examination, the examiner should report whether any lumbar disorders have been present at any point during the pendency of the claim (since October 2007). 

b. For each low back condition, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service, including the reported in-service injury?  Please explain why or why not.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since December 2005) of the right and left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right and left knee disabilities and what impact, if any, those have on his occupational functioning.  

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




